Citation Nr: 0947016	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  92-06 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder to include bronchitis and pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1943 to November 
1945 and from August 1950 to March 1954.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.

The Board remanded this claim in April 2006 for a VA 
examination to determine the nature and etiology of any 
chronic pulmonary disorder to include bronchitis and 
pulmonary fibrosis.  The RO continued to deny his claim and 
the matter was again appealed this decision to the Board.  In 
an August 2007 decision, the Board denied his claim of 
entitlement to service connection for chronic pulmonary 
disorder to include bronchitis and pulmonary fibrosis.  
However, in August 2008, the Court of Appeals for Veterans 
Claims (CAVC) granted a joint motion to remand (JMR) to 
vacate and remand the August 2007 Board decision for 
compliance with the terms of the Joint Motion.

In September 2008, the Board remanded the claim for 
additional development.  Thereafter, in October 2009, the 
Veteran submitted additional clinical and lay evidence in 
support of his claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay in this long-
pending appeal, further development is needed prior to the 
final disposition of the Veteran's claim. 

The Veteran asserts that his chronic pulmonary disorder, to 
include bronchitis and pulmonary fibrosis, is related to his 
period of active service.  Specifically, he asserts that he 
experienced respiratory symptoms while serving in Panama in 
1953, and underwent treatment for those symptoms shortly 
after service which caused the current pulmonary disorder.

In the JMR, the parties agreed that the Board based its 
August 2007 decision on an inadequate June 2006 VA medical 
opinion that did not take into account relevant medical 
evidence, including service treatment records and an April 
1954 letter from Calle Hospital, which demonstrated that the 
Veteran exhibited respiratory symptoms in service and 
underwent inpatient treatment for these symptoms in early 
April 1954, less than one month after his discharge.  
Additionally, the JMR found that the June 2006 VA medical 
opinion failed to consider the lay evidence submitted by the 
Veteran.  That lay evidence included the Veteran's written 
statements in which he reported a continuity of respiratory 
symptoms since service, as well a statement from his wife 
indicating that she had witnessed his dry coughing and 
shortness of breath shortly after separation.  Both the 
Veteran and his wife are competent to provide concerning 
observable symptoms of respiratory distress.  See Washington 
v. Nicholson, 19 Vet. App. 362, 268 (2005).  

In compliance with the JMR, the Board remanded the claim for 
an additional medical nexus opinion to determine whether the 
Veteran's current pulmonary disorder was attributable to 
service.  It was expressly indicated that the VA examiner's 
opinion should take into account all favorable evidence of 
record, including the lay evidence of respiratory symptoms 
since service, and offer a rationale in support of his or her 
impression.

Thereafter, the Veteran underwent a December 2008 VA 
examination in which the examiner determined that his current 
condition was less likely than not related to service.  
Significantly, however, while the examiner indicated that he 
had reviewed the Veteran's service treatment records and 
other pertinent medical evidence, including the April 1954 
letter pertaining to the Veteran's hospitalization, the 
examiner did not discuss the lay evidence when offering his 
assessment regarding the relationship of the Veteran's 
condition and service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claims.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Although the Veteran has already been afforded 
multiple VA examination with respect to his claim, the Board 
finds that because the most recent VA examiner did not 
address the crucial matter of lay evidence, a VA addendum 
opinion is in order to ensure compliance with the September 
2008 remand and fully and fairly address the merits of the 
Veteran's claims.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Additionally, on remand, the VA examiner must acknowledge and 
discuss the clinical and lay evidence submitted by the 
Veteran in October 2009.  That evidence includes statements 
from the Veteran's private physicians, indicating that he 
currently receives treatment for a chronic pulmonary 
disorder, as well as written statements from Veteran, which 
are dated in May 2006 but do not appear to have been 
expressly considered by Board or RO adjudicators.  In these 
statements, the Veteran essentially summarizes his long 
history of in-service and post-service treatment for symptoms 
of respiratory distress, including a reported period of 
hospitalization and treatment for tuberculosis from April 
1954 to August 1954.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.) 

1.  Refer the issue of a chronic pulmonary 
disorder to include bronchitis and pulmonary 
fibrosis back to the December 2008 VA 
examiner for expansion of the examiner's 
opinion.  The examiner is specifically 
requested to provide an addendum opinion as 
to whether it is at least as likely as not 
that any pulmonary disability found to be 
present is related to or had its onset in 
service.  In offering this assessment, the 
examiner must expressly acknowledge and 
discuss the lay evidence of in-service and 
post-service respiratory symptoms, including 
the Veteran's testimony and written 
statements pertaining to a continuity of 
respiratory symptoms since service and the 
statement from his wife indicating that she 
witnessed his dry coughing and shortness of 
breath shortly after separation from 
service.  

The examiner should also consider all other 
favorable evidence of record, including the 
newly submitted private treatment records 
and lay statements in which the Veteran 
summarizes his history of in-service and 
post-service treatment for symptoms of 
respiratory distress, including a reported 
period of hospitalization and treatment for 
tuberculosis from April 1954 to August 1954. 

All findings and conclusions should be set 
forth in a legible report and supported by a 
rationale.  

If the December 2008 examiner is no longer 
available, schedule the Veteran for a new 
respiratory examination with regard to his 
claim.  The claims folder must be made 
available to, and reviewed by, the examiner, 
and the examination report must reflect that 
the claims folder was reviewed.  The 
examiner should specifically attempt to 
reconcile the opinion with all other 
evidence of record, in particular the 
aforementioned clinical evidence and lay 
statements elicited from the Veteran and his 
wife.  The examiner is specifically 
requested to opine as whether it is at least 
as likely as not that any pulmonary 
disability found to be present is related to 
or had its onset in service.  In doing so, 
the examiner must expressly acknowledge and 
discuss the lay evidence of in-service and 
post-service respiratory symptoms, including 
the Veteran's testimony and written 
statements pertaining to a continuity of 
respiratory symptoms since service and the 
statement from his wife indicating that she 
witnessed his dry coughing and shortness of 
breath shortly after separation from service

2.  Then, readjudicate the claim.  If action 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the appropriate time for response.  
Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

